                                           Case 5:20-cv-08588-NC Document 16 Filed 03/10/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         ANGELA DUTRA,                                        Case No. 20-cv-08588-NC
                                  11
                                                       Plaintiff,                             ORDER TO SHOW CAUSE
Northern District of California




                                  12                                                          WHY CASE SHOULD NOT BE
 United States District Court




                                                 v.                                           REMANDED FOR LACK OF
                                  13                                                          SUBJECT MATTER
                                         MOTEL 6 OPERATING L.P., et al.,                      JURISDICTION
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          Plaintiff Angela Dutra commenced an action against Defendants Motel 6 Operating
                                  18   L.P. and Joy Aguilar in Monterey County Superior Court on November 5, 2020. See Dkt.
                                  19   No. 1 ¶ 1. On December 4, 2020, Defendant Motel 6 filed a notice of removal with this
                                  20   Court pursuant to 28 U.S.C. sections 1332 and 1441(a). Id. At the March 10, 2021, case
                                  21   management conference, the Court dismissed all claims against Defendant Joy Aguilar
                                  22   without prejudice, upon Dutra’s unopposed motion.
                                  23          Motel 6 is a limited partnership, and each of its members are limited liability
                                  24   companies. Dkt. No. 1-2 ¶¶ 2–5. In the notice of removal, Motel 6 alleges that the Court
                                  25   has subject matter jurisdiction based on diversity pursuant to 28 U.S.C. section 1332(c)(1).
                                  26   Dkt. No. 1 ¶ 12. In reaching this conclusion, however, Motel 6 incorrectly applies the
                                  27   corporation citizenship test in assessing its own citizenship and the citizenship of its
                                  28   member LLCs. “In cases where entities rather than individuals are litigants, diversity
                                           Case 5:20-cv-08588-NC Document 16 Filed 03/10/21 Page 2 of 2




                                  1    jurisdiction depends on the form of the entity.” Johnson v. Columbia Props. Anchorage,
                                  2    LP, 437 F.3d 894, 899 (9th Cir. 2006). Non-corporate entities, like limited partnerships
                                  3    and limited liability companies, are treated differently for purposes of diversity
                                  4    jurisdiction. See id. Although Motel 6 correctly analyzed diversity jurisdiction at the
                                  5    limited partnership level, it should have also listed the citizenship of each of the LLC’s
                                  6    members to properly evaluate diversity of citizenship. See 15A Moore’s Federal Practice –
                                  7    Civil § 102.57 (2020); see also Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990).
                                  8           Accordingly, the Court ORDERS Motel 6 to show cause in writing why this case
                                  9    should not be remanded to Monterey County Superior Court for lack of subject matter
                                  10   jurisdiction by March 24, 2021. Plaintiff Angela Dutra may file an optional reply by
                                  11   March 31, 2021.
Northern District of California




                                  12
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14
                                  15   Dated: March 10, 2021                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  16                                                    United States Magistrate Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     2
